Citation Nr: 1131499	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected disability.

3.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for gastroesophageal reflux disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, October 2007, January 2008, and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Board hearing in his December 2007, March 2008, and September 2009 VA Forms 9.  His original hearing was scheduled for February 2010, but he requested that it be rescheduled.  A second hearing was scheduled for him in April 2010, but he did not appear for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.

The reopened issue of entitlement to service connection for a left knee condition, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 2002 rating decision denied service connection for a left knee condition and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final September 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee condition.

3.  The Veteran's right knee disability is manifested by extension to 5 degrees, a well-healed scar, and by no objectively documented evidence of instability or functional loss beyond that contemplated by the assigned rating.

4.  The Veteran's gastroesophageal reflux disease (GERD) causes considerable impairment of health, as manifested by epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain radiating to the shoulders and arms.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C. § 7105(c) (2000), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee condition is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating greater than 30 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for a 30 percent rating, but no greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An April 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision reopens the issue of entitlement to service connection for a left knee condition, whether VA has complied with its duty to notify or to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a left knee condition is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  The claims file contains a March 2005 decision of the Social Security Administration (SSA) granting disability benefits to the Veteran.  VA is required to obtain pertinent federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c) (2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), however, the United States Court of Appeals for the Federal Circuit held that SSA records must only be sought when directly relevant to the claim.  Here, the March 2005 decision lists disabilities including a mental disorder, "joint pains" (rheumatoid arthritis), and a back disability.  None of these disorders are included in the current appeal, and none of the disorders addressed in the current appeal are in any way mentioned in the SSA decision.  Accordingly, in light of Golz, the Board finds no basis for a remand solely to obtain medical documentation corresponding to the SSA grant, as there is no indication that such documentation would be relevant to the present appeal.  In addition, records related to a March 2005 SSA decision would not be relevant to the issue of the current severity of the Veteran's right knee disability or his GERD.  The Veteran's claim for an increased rating for these two disabilities was filed in March 2007, two years after the March 2005 SSA decision.

VA examinations were conducted in July 2007 and November 2008; the record does not reflect that these examinations were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners conducted complete physical examinations, to include x-rays at the VA joints examinations, and documented the Veteran's reported symptoms as well as their frequency and duration and the examination reports describe the Veteran's symptoms in relation to the Rating Schedule.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696(2009).

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for a left knee condition in September 2002, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 7105(c) (2000), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the September 2002 denial was that the evidence did not reflect that a left knee condition was currently diagnosed.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the September 2002 rating decision which is relevant to, and probative of, this matter.

When the RO denied the Veteran's claim for entitlement to service connection for a left knee condition in September 2002, there was no evidence that a left knee condition was currently diagnosed.  However, a May 2007 VA x-ray report noted an impression of "probably very mild [degenerative joint disease] left knee, involving medial compartment."  Thus, a diagnosed left knee disorder is currently of record.

This evidence is "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted since the September 2002 decision, as to the issue of entitlement to service connection for a left knee condition, the claim is reopened.  




Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee

Temporary total ratings have been awarded for the periods from June 11, 2007 through August 31, 2007 and from June 25, 2008, to August 31, 2008.  38 C.F.R. § 4.30 (2010).  Thus, consideration as to whether greater than a 30 percent rating is warranted excludes those timeframes.

The Veteran's right knee degenerative joint disease is rated as 30 percent disabling under Diagnostic Code 5260, which assigns a maximum 30 percent rating when flexion of the leg is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the maximum schedular rating is assigned, greater than a 30 percent rating under Diagnostic Code 5260 cannot be awarded.

Consideration has been given to whether a higher, or separate, rating is warranted for limited extension of the right knee under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261; VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (Sept. 17, 2004).  Diagnostic Code 5261 provides 30, 40, and 50 percent ratings when extension of the knee is limited to 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, extension of the right leg was not limited to 20 degrees or more at any time during the appeal period; at both the July 2007 and November 2008 VA examinations, extension was limited to 5 degrees.  Thus, an increased or separate rating under Diagnostic Code 5261 is not for assignment.  

The record reflects that the Veteran's right knee is manifested by degenerative joint disease.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, as the maximum rating available for degenerative arthritis is 20 percent, a higher rating cannot be awarded under Diagnostic Code 5003.  Id.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the November 2008 VA examination report noted no anklyosis of the right knee, and the record does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  Thus, a higher rating is not warranted under those Diagnostic Codes.  

Right knee instability or subluxation is also not objectively shown.  Although the Veteran reports frequent giving out of his right knee, and use of a cane and knee brace, instability and subluxation was not found on clinical examination at a August 2008 VA outpatient visit, and at the July 2007 and October 2008 VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Because there is no objectively demonstrated instability of the right knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

The evidence of record also does not reflect that the Veteran's right knee disability results in a level of functional loss meriting greater than the10 percent rating currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  During the November 2008 VA examination, objective range of motion testing did not show that the right knee range of motion was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  There is no evidence that the documented symptomatology constituted functional loss beyond that contemplated by the assigned ratings.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, the evidence does not support ratings greater than those currently assigned on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating for the Veteran's right knee disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2010).

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The Veteran's GERD is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Based on the Veteran's predominant symptoms and disability, GERD, Diagnostic Code 7346 is the most appropriate code, as well as the code most beneficial to the Veteran.  Diagnostic Code 7346 rates on the basis of symptoms, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

After review of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's GERD.  September 2007 and October 2007 VA outpatient treatment records noted reports of epigastric pain, and a July 2007 VA outpatient treatment record noted the Veteran's report of weekly dysphagia.  Further, a March 2007 VA outpatient treatment record noted that the Veteran had an increased in heartburn secondary to his medications, and the July 2007 VA examination report noted the Veteran's report of pyrosis three times per week.  Finally, at the July 2007 VA examination, the Veteran reported regurgitation approximately once a week, at night.

To that end, the Veteran frequently reported GERD-related non-abdominal pain during the appeal period.  At the July 2007 VA examination, the Veteran reported that his arm pain had been improved with the introduction of omeprazole, a gastrointestinal medication, but still occurred on a frequent basis.  At an October 2007 VA outpatient visit, the Veteran reported epigastric pain that radiated to his back and arms, and at a September 2008 VA outpatient visit, he noted epigastric pain radiating to his shoulders.  Taken in the aggregate with the Veteran's other symptoms, it is clear that the symptoms the Veteran experiences cause considerable impairment of the Veteran's health.  Accordingly, a 30 percent rating is warranted for the Veteran's GERD under Diagnostic Code 7346.

At the July 2007 VA examination, the Veteran reported daily nausea and vomiting 2 to 3 times per month.  At September 2007 and October 2007 VA outpatient visits, the Veteran denied omitting but noted intermittent nausea.  At the June 2008 Decision Review Officer hearing, the Veteran reported nausea and vomiting at least four times per week, and sometimes more than once a day.  However, to merit a 60 percent rating, the vomiting would have to result in severe impairment of health, which is not shown by the record.  There is no evidence of anemia, malnutrition, or significant weight loss; at the July 2007 VA examination, the examiner noted that the Veteran did not have anemia, hematemesis, or melena.  Further, although the Veteran reported in a June 2008 statement that he had lost 28 pounds in the last 2 months, this weight loss is not supported by the weight measurements recorded in the VA outpatient treatment records dated during this period.  His weight in April 2008 was 210 pounds, in September 2008 it was 218 pounds, and in December 2008 it was 225 pounds.  Further, he reported at the July 2007 VA examination that his weight had been stable over the last 12 months, and in September 2008 that he had recently gained weight.  For these reasons, the maximum 60 percent rating is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating for the Veteran's GERD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding either of the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  She has not required hospitalization for GERD, and the hospitalization required for the Veteran's knee surgeries has already been compensated by temporary total ratings; there is no evidence that the rating criteria do not adequately contemplate his symptomatology in the interim periods.  Moreover, marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

An increased rating for right knee degenerative joint disease is denied.

A 30 percent rating, but no greater, for GERD is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran asserts that his left knee disability is proximately related to his service-connected right knee disability.  He testified during his June 2008 Decision Review Officer hearing of his belief that the long-term compensating for his right knee disability has resulted in a left knee disability.  He has also indicated to VA medical professionals, at May 2007 VA outpatient visits, that his right knee symptoms have resulted in him falling on his left knee.

At the July 2007 VA examination, the VA examiner indicated that due to the severe subjective reports, and related examination findings, being inconsistent with the very mild degenerative joint disease shown on x-ray of the left knee, it was not likely that the Veteran's left knee problem was due to his right knee degenerative joint disease.  However, service connection on a proximate basis may also be granted when the evidence shows that a second disability is aggravated by a service-connected disability.  The July 2007 VA examiner did not offer an opinion addressing aggravation.  For this reason, remand is required.

Accordingly, the issue of entitlement to service connection for a left knee condition is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who performed the July 2007 examination and obtain an additional opinion as to the etiology of the Veteran's left knee condition.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must opine as to whether the Veteran's left knee condition is at least as likely as not (50 percent probability or more) aggravated by the service-connected right knee disability.  A complete rationale must be provided for any opinion offered.

If the examiner who performed the July 2007 examination is not available, then schedule the Veteran for a new examination with a different examiner.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  After examination and review of the record, the examiner is requested to offer an opinion as to whether the Veteran's left knee condition is at least as likely as not (50 percent probability or more) aggravated by the service-connected right knee disability.  A complete rationale must be provided for any opinion offered.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


